internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 2-plr-115712-99 date date legend parent holdco sub sub state a state b c business x business y business z year date this letter responds to your authorized representative’s letter dated date requesting rulings as to certain federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated date march april and date the information submitted indicates that parent is a state a corporation and the plr-115712-99 common parent of a consolidated_group the p group parent is a closely_held_corporation and has outstanding a single class of voting common_stock parent is engaged directly in business x sub is a state a corporation in the p group engaged in business y parent acquired all of sub 1's outstanding_stock in year in what is represented to have been a transaction qualifying under sec_351 of the internal_revenue_code as of the date of the proposed transaction sub will have been engaged in business y for a period of less than five years sub is a state b corporation in the p group engaged in business z all of sub 2's outstanding_stock is owned by parent for valid business reasons the following transaction is proposed i ii iii the parent shareholders incorporated holdco as a shell corporation under state a law on date the parent shareholders will contribute sufficient property to capitalize holdco and will receive in exchange therefor percent of the stock of holdco pursuant to an agreement and plan_of_reorganization the parent shareholders will exchange their parent stock for stock in holdco receiving one share of holdco voting common_stock for each outstanding share of parent voting common_stock the exchange following the exchange described in step ii parent will distribute to holdco dollar_figurec in cash and percent of the stock of sub together the distributions the following representations have been made with respect to the proposed transaction a the parent shareholders will personally provide all property necessary to capitalize holdco parent will not provide any of the property necessary to capitalize holdco b the parent shareholders immediately before the exchange as a result of owning parent stock will own more than percent of the fair_market_value of the outstanding_stock of holdco immediately_after_the_exchange c the transfer to holdco pursuant to the exchange by the parent shareholders of all of their parent stock solely in exchange for holdco stock will constitute a reorganization described in sec_368 plr-115712-99 d parent does not have an excess_loss_account in its sub stock the representations submitted form a material basis for the issuance of our rulings based solely on the information submitted and representations we rule as follows the exchange described in step ii above will constitute a reverse_acquisition within the meaning of sec_1_1502-75 of the income_tax regulations as a result the p group will remain in existence with holdco becoming the common parent of such group the consolidated_return to be filed by holdco will use as its taxable_year the taxable_year of parent for purposes of sec_1_1502-31 and sec_1_1502-33 the proposed transaction will qualify as a group structure change under sec_1_1502-75 holdco’s basis in parent’s stock immediately after the group structure change will be parent’s net asset basis as determined under sec_1_1502-31 subject_to the adjustments described in sec_1_1502-31 sec_1_1502-31 the earnings_and_profits of holdco will be adjusted immediately after holdco becomes the new common parent to reflect the earnings_and_profits of parent immediately before parent ceases to be the common parent sec_1 f provided that all taxable years of parent prior to the exchange were not treated as separate_return limitations years as defined in sec_1_1502-1 all taxable years of parent and each of the members of the p group ending on or before the date of the exchange will not be treated as separate_return limitation years the distributions will constitute intercompany distributions to which sec_301 and sec_311 apply subject_to the provisions of sec_1_1502-13 and sec_1_1502-32 and b v the distributions will not be included in the gross_income of holdco however holdco is required to make a corresponding negative adjustment in the amount of the distributions to its basis in the parent stock under sec_1_1502-32 sec_1_1502-13 parent’s gain_or_loss from the distribution of the sub stock will not be currently taken into account and will not be currently included in gross_income instead such gain_or_loss will be taken into account under the matching_rule of sec_1_1502-13 if such property is subsequently sold to a nonmember sec_1_1502-13 and example of sec_1_1502-13 holdco’s basis in the sub stock will be the fair_market_value of such stock sec_301 and example of sec_1_1502-13 plr-115712-99 the holding_period of the sub stock in the hands of holdco will include the holding_period of parent in such stock sec_1_1502-13 no opinion is expressed about the tax treatment of the proposed transactions under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not directly covered by the above rulings in particular no opinion is expressed under sec_351 or sec_368 this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the corporations involved for the taxable_year in which the proposed transaction is completed in accordance with a power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer’s authorized representative sincerely assistant chief_counsel corporate by edward s cohen chief branch
